Title: General Orders, 26 February 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Wednesday February 26th 1783.Parole Taunton.
                            Countersigns Vienna, Walkill.
                        
                        For the day tomorrow Major scott.
                        For duty the Maryland Detachment.
                        Captain Bushnell being the senior officer, will have the command of the corps of sappers & Miners
                            untill further orders and Captain Dillezenn of the Corps of Engineers will report to Head Quarters
                            immediately by what authority he came to the Garrison of Westpoint and assumed the Command of the Sappers &
                            Miners.
                        The Brigadiers and Commanding officers of Brigades having assembled agreeably to the orders of the 24th
                            instant and reported through the Adjutant General that a communication between the right and left wings of the Army will
                            be best effected by opening a passage a cross the low grounds in a streight direction from the Interval between the 1st
                            and 3d Massachusetts Brigades to the interval between the Jersey and York brigades, laying the Swamp with Saucissons to be covered with Earth taken from drains made on each
                            side the Causeway to carry the water into the Creek.
                        The Commander in chief approves the plann and requests those Gentlemen may exert themselves in carrying it
                            into execution as expeditiously as possibly and advises putting down two layers of saucissons, the upper covering the
                            intervals between the lower, and both to be well staked down at the ends.
                        Colonel Gouvion will be pleased to direct an Engineer to measure and stake out the Ground and report the
                            number of feet to be laid with saucissons that the quantity wanted may be ascertained and a proportion allotted to each
                            Brigade—The Brigades are nevertheless immediately to set about making Saucissons well bound with seven Bands—twelve feet
                            in the clear between the end bindings and at least one foot in Diameter—The Quarter Master Genl will on application
                            deliver a proportion of fascine Hatchetts, and ropes or Chains (to compress the Saucissons for tieing) to the Quarter
                            Masters of Brigades who will be answerable that they are returned when the work is compleated. When any Brigade has made
                            and collected its quota of Saucissons; Colonel Gouvion, on notice given him, will order an Engineer to attend and inspect them, reporting to the Adjutant General the number
                            that are good and conformable to the dementions prescribed at the same time rejecting such as are insufficient to be
                            replaced by others that will pass inspection.
                        The New road between the Adjutant Generals quarters and Commissary Bells, is immediately to be made
                            practicable for Waggons, by removing the Stumps, loose stones and rubbish, and the communication opened from Commissary
                            Bells in as direct a line as possible to the interval between the first and third Massachusetts Brigades—the Quarter Mr
                            General will appoint a person to superintend this business who is to be at the place where the tools are deposited at ten
                            o’clock every morning precisely—He is to apply to the Adjutant General for a party for the purpose and report to him when
                            the work is done.
                    